Title: To Alexander Hamilton from Tench Coxe, 30 December 1794
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue-office, Decemr 30th 1794
Sir,

I shall apply myself to the draughting the plan of Revenue for the President as fast as possible. In the mean time such is the press of Business that to prepare it in a form, which may not eventually be adopted, will be to be regreted.
I therefore request the favor of your obtaining the sense of the President upon the point.
As the Revenue or Excise has been a topic of public feeling, as the legislature is in Session, and as I in draughting the bill meant the words to apply to the month of June which should next ensue and moreover as the verbage used in the laws wherein a day is designated is uniformly variant from this, and clear, I submit an opinion of the inexpediency of risquing the construction which refers “next” to the day and not to the month.
With great respect, I am, Sir   Your most obedient servant,

Tench CoxeCommissr. of the revenue
The Secretary of the Treasury

